 
Exhibit 10.1

 
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (“Amendment”) amends that certain
Employment Agreement dated as of March 6, 2006 among KRISPY KREME DOUGHNUT
CORPORATION, a North Carolina corporation, KRISPY KREME DOUGHNUTS, INC., a North
Carolina corporation and DARYL G. BREWSTER (“Employment Agreement”).


1.           All terms used in this Amendment shall have the same definition and
meaning as in the Employment Agreement.


2.           Section 4.05 of the Employment Agreement is hereby amended in its
entirety as follows:


SECTION 4.05.  Stock Options.  The Company shall grant to the Executive options
to purchase 500,000 shares of its common stock (the “Option Shares”) at an
exercise price per share equal to the fair market value per share on the date of
grant which is expected to be March 6, 2006.  The options will vest and become
exercisable in three equal installments, the first two of which shall be on the
first and second anniversaries of the Effective Date, and the third shall be on
February 1, 2009, so long as, except as otherwise set forth herein, the
Executive’s employment continues through such vesting dates.  The term of the
options will be ten years from the date of grant, subject to earlier termination
in the event the Executive’s employment terminates.  To the extent the options
are, or become, vested at the time of termination of his employment, if such
termination of employment is (i) by the Executive without Good Reason, the
vested portion of the option will remain exercisable for 90 days following such
termination (but not beyond the ten-year option term); (ii) by the Executive for
Good Reason or by the Companies not for Cause, the vested portion of the option
will remain exercisable for three years following such termination (but not
beyond the ten-year option term); (iii) due to the death or Permanent Disability
of the Executive or at the end of the Employment Period due to notice of
nonrenewal given by the Companies (after the sixth anniversary of the Effective
Date) or the Executive pursuant to Section 5.01, the vested portion of the
option will remain exercisable for two years following such termination (but not
beyond the ten-year option term), or (iv) by the Companies for Cause, the option
(whether or not vested) shall be immediately forfeited.  The Option Shares will
be registered as soon as practicable on Form S-8 under the Securities Act.  The
Executive agrees that he will comply with the Stock Ownership Guidelines adopted
by the Board and will retain shares in accordance with such Guidelines.


3.           Section 4.06 of the Employment Agreement is hereby amended in its
entirety as follows:


SECTION 4.06.  Restricted Shares.  The Company shall grant to the Executive
300,000 restricted shares of the Company’s common stock (the “Restricted
Shares”); provided, however, that the grant of Restricted Shares

 
 

--------------------------------------------------------------------------------

 

hereunder is based on his representation to the Companies that the awards from
his prior employer which he is irrevocably forfeiting have a value that is at
least $2 million.  Except as otherwise provided below, the Restricted Shares
will vest, provided that the Executive’s employment continues through the
applicable vesting dates, in twelve equal installments, beginning three months
following the Effective Date and continuing on each of the following ten
three-month anniversaries of the Effective Date, with the final installment
vesting on February 1, 2009.   The Executive hereby agrees to appropriate
legends and transfer restrictions on the Restricted Shares in order to reflect
such vesting provisions.  The Restricted Shares will be registered as soon as
practicable on Form S-8 under the Securities Act.  The Executive agrees he will
comply with the Stock Ownership Guidelines adopted by the Board and will retain
shares in accordance with such Guidelines.


4.           All other terms and conditions of the Employment Agreement remain
in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment this 30th
day of March, 2007.
 


KRISPY KREME DOUGHNUTS, INC.
 
BY:           /s/ James H. Morgan        
                 James H. Morgan
                 Chairman of the Board
   
KRISPY KREME DOUGHNUT CORPORATION
 
BY:          /s/ Michael C. Phalen        
                Michael C. Phalen
                Chief Financial Officer
   
             /s/ Daryl G. Brewster          
            Daryl G. Brewster
 


 
 
 
2